Case 1:19-mc-00029-CRC Document 21 Filed 01/08/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE APPLICATION

OF THE ASSOCIATED PRESS; CABLE

NEWS NETWORK, INC.; THE NEW YORK Misc. Action No. 19-0029 (CRC)
TIMES CO.; POLITICO LLC; AND WP

CO., LLC, d/b/a THE WASHINGTON POST

FOR ACCESS TO CERTAIN SEALED

COURT RECORDS -
P ORDER

Upon consideration of the government’s motion for an order setting a deadline for the

 

government to propose redactions to the materials sought by the movants, it is hereby
ORDERED that the motion is GRANTED. It is FURTHER ORDERED that on or before
March 6, 2020, the government shall file ex parte and under seal proposed redactions to the

relevant materials, as well as a notice on the public docket explaining the basis for any continued

request to seal portions of the relevant materials.

THETIONORABLE CHRIST ER R. COOPER
United States District Judge

)/¥20

 
